[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                    For the First Circuit


Nos. 00-2480
     01-1218

                         ANINA RASTEN,

                     Plaintiff, Appellant,

                              v.

                  TOWN OF BROOKLINE, ET AL.,

                    Defendants, Appellees.


        APPEALS FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF MASSACHUSETTS

     [Hon. Morris E. Lasker, Senior U.S. District Judge]


                            Before

                      Boudin, Chief Judge,
               Selya and Lipez, Circuit Judges.




     Anina Rasten on brief pro se.
     George F. Driscoll, Jr., Office of Town Counsel, on brief
for appellees.


                       DECEMBER 4, 2001
         Per Curiam.    After due consideration of record and

briefs on appeal, we affirm for substantially the reasons

given by the district court.

         Affirmed.     Loc. R. 27(c).




                              -2-